CURRAULT, Judge.
This appeal arises from a portion of a judgment denying insurance coverage for certain elements of damages assessed against the insured in a breach of contract action, but which this court is compelled to dismiss for abandonment.
The appeal filed by Davis Industries, Inc., the insured in this case, against its insurer, Guaranty National Insurance Company, was lodged on January 12,1983. Appellant was granted an extension to file his brief, extending the deadline to February 3,1983. The deadline passed without compliance.
On March 21, 1983, a letter from the court was mailed to appellant informing him that failure to file a brief within thirty days would result in dismissal of the appeal for abandonment under the Uniform Rules of the Appellate Courts 2-8.6.
The thirty days have since elapsed and no brief has been filed. Consequently, the appeal is hereby dismissed pursuant to the above-cited rule.
DISMISSED.